Citation Nr: 0719331	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. The veteran is service-connected for status post-total 
abdominal hysterectomy rated as 50 percent disabling, 
residuals of a cervical spine fracture rated as 30 percent 
disabling, status post-arthroscopic right knee rated as 10 
percent disabling, sinusitis rated as 10 percent disabling, 
varicose veins of the left leg rated as zero percent 
disabling, and a pilonidal cyst excision rated as zero 
percent disabling.

2. The veteran's service-connected disabilities are not shown 
to be productive of a disability picture that precludes her 
from securing and following some form of substantially 
gainful employment consistent with her education and work 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A December 2003 letter informed 
her of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the December 2003 letter essentially 
notified the veteran of the need to submit any pertinent 
evidence in her possession.  The Board notes that the 
December 2003 letter was sent to the veteran prior to the May 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
relevant VA treatment records.  Also of record are numerous 
private treatment records from all of the providers 
identified by the veteran, records related to her workers 
compensation claim, and records related to her disability 
retirement.  The veteran has not identified any additional 
relevant, outstanding records that are not of record which 
need to be obtained before deciding her claim.  Also of 
record is a May 2005 VA examination which details the 
severity of the veteran's service-connected cervical spine 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to her age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Board observes that the veteran is eligible to receive 
TDIU benefits as she is service-connected for status post-
total abdominal hysterectomy, which is rated as 50 percent 
disabling, residuals of a cervical spine fracture, which is 
rated as 30 percent disabling, status post-arthroscopic right 
knee, which is rated as 10 percent disabling, sinusitis rated 
as 10 percent disabling, varicose veins of the left leg, 
which is rated as zero percent disabling, and a pilonidal 
cyst excision, which is rated as zero percent.  38 C.F.R. 
§ 4.16(a).  Her combined service connected rating is 70 
percent.  38 C.F.R. § 4.25 (2006).

Seeing as the veteran meets the percentage threshold 
requirements, the remaining inquiry is whether she is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  On her 
November 2003 Application for Increased Compensation Based on 
Unemployability, the veteran indicated that her service- 
connected disabilities of hysterectomy and residuals of a 
cervical spine fracture rendered her unemployable.  She 
further indicated that she last worked full time on October 
10, 2003, the date on which she became too disabled to work.  
The veteran reported that she last worked for 30 hours a week 
at the United States Postal Service (USPS) as a city mail 
carrier from 1997 to 2003.  She indicated that she retired 
from her position due to disability and that she has not 
tried to obtain employment since she became too disabled to 
work.  The veteran stated that she had completed two years of 
college education, but received no additional education and 
training before or after she became too disabled to work.  
Finally, she indicated in her March 2005 substantive appeal 
that she was withdrawing her contention that her service-
connected hysterectomy rendered her unemployable.  Rather, 
she asserts that the limitation of motion in her cervical and 
lumbar spine prevent her from obtaining substantially gainful 
employment.

Despite the veteran's eligibility for TDIU benefits, the 
Board concludes that entitlement to TDIU benefits is not 
warranted because a preponderance of the evidence is against 
any finding that the current impairment from her service-
connected disabilities is so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  

As an initial matter, the Board observes that the veteran is 
not service-connected for a lumbar spine disability.  
Therefore, any impairment in her ability to obtain employment 
due to a lumbar spine disability will not be considered in 
her TDIU claim.  See 38 C.F.R. § 4.16(a).

The veteran recently retired due to disability from her 
position as a city mail carrier for the United States Postal 
Service (USPS).  Of record are numerous medical records and 
workers compensation records related to neck and lower back 
injuries sustained and aggravated by her employment.  These 
records also indicate that such injuries led to her eventual 
retirement.  The veteran contends that such evidence 
demonstrates that she is no longer able to maintain 
substantially gainful employment, and as such, that she is 
entitled to a total disability rating.

Medical reports from Drs. Russell, Sutherland, and Frumson 
all detail aggravation to her pre-existing, service-connected 
cervical spine disability caused by her job duties at the 
USPS.  Moreover, these medical professionals all indicate 
that due to her cervical spine disability she is no longer 
able to perform her duties as a city mail carrier.  However, 
although unable to perform jobs that require lifting, 
carrying, pushing, pulling, or rotation of the cervical 
spine, Drs. Russell, Sutherland, and Frumson all opine that 
the veteran is still able to perform clerical work.  See 
medical reports by Dr. Russell dated February 2003 and June 
2002; medical report by Dr. Sutherland dated July 2003; 
medical report by Dr. Frumson dated July 2004.  

The Board observes that the veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  See Hatlestad, supra.  Additionally, the 
Board may consider the veteran's education, special training, 
and previous work experience in determining whether 
unemployability exists.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  In the present case, the Board concludes that, 
despite the physical limitations noted by physicians, the 
veteran's occupational background and educational attainment 
are satisfactory for employment purposes and do not 
demonstrate her unemployability.  

Although unable to perform physical labor, such as that 
contemplated by her previous position as a city mail carrier, 
three medical professionals have indicated that her service-
connected cervical spine disability does not prevent her from 
performing clerical tasks.  There is no contradictory 
evidence in the record, other than the veteran's own 
statements, which indicates that she is either mentally or 
physically unable to obtain a clerical position.  Moreover, 
the Board observes that a copy of the job description for a 
city carrier is of record and that this document notes 
clerical duties as one of the duties and responsibilities of 
her previous job.  Finally, the veteran has completed two 
years of college-level education; thus, it is difficult to 
conclude that she could not obtain employment consisting only 
of clerical duties.

The Board acknowledges that the veteran indicated doubt about 
whether she could perform a clerk job at an October 2001 
medical appointment at Progressive Spine Care and 
Rehabilitation.  However, while sympathetic to her concerns, 
the Board finds the three medical opinions indicating her 
ability to perform clerical work despite her cervical spine 
disability to be more probative.  Such opinions reflect a 
clinical understanding of the veteran's physical limitations 
due to her service-connected cervical spine disability.  
Absent any evidence of mental or educational limitations, the 
Board finds no competent evidence that the veteran's service-
connected residuals of a cervical spine fracture render her 
unemployable.

As a final note, the Board observes that there is also no 
competent evidence of record which suggests that the 
veteran's residuals of a hysterectomy, residuals of a right 
knee arthroscopy, sinusitis, varicose veins of the left leg, 
or residuals of a pilonidal cyst excision prevent her from 
obtaining substantially gainful employment.

In light of the above, the Board finds that a preponderance 
of the evidence supports the finding that the veteran's 
service-connected disabilities do not render her unable to 
secure and follow a substantially gainful occupation and, 
therefore, she is not entitled to a TDIU rating.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, as the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


